                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER

UNITED STATES OF AMERICA                          )
                                                  )
                                                  )           Case No. 4:18-CR-35
v.                                                )
                                                  )           Judge Collier
                                                  )
RHONDA KAY DAVIS                                  )

                                            ORDER

        On May 23, 2019, Magistrate Judge Christopher Steger filed a report and recommendation

 recommending the Court (1) grant Defendant’s motion to find her presently incompetent to the

 extent that she is unable to understand the nature and consequences of the proceedings against

 her or to assist properly in her defense (Doc. 36), and (2) grant the Government’s motion for

 psychiatric treatment (Doc. 38). (Doc. 41.) Neither party filed a timely objection to the report

 and recommendation. After reviewing the record, the Court agrees with the magistrate judge’s

 report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate

 judge’s report and recommendation (Doc. 41) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS

 as follows:

       1.      Defendant’s Motion (Doc. 36) requesting that the Court find that Defendant is
               presently suffering from a mental disease or defect rendering her mentally
               incompetent to the extent that she is unable to understand the nature and
               consequences of the proceedings against her or to assist properly in her defense
               under 18 U.S.C. § 4241(d) is GRANTED.

       2.      The Government’s Motion for Psychiatric Treatment (Doc. 38) is GRANTED and
               the Court ORDERS that:

               a.     Defendant remain at FMC Carswell in “the custody of the Attorney General
                      . . . [to] hospitalize [ ] [D]efendant for treatment . . . for such a reasonable
                      period of time, not to exceed four months, as is necessary to determine
          whether there is a substantial probability that in the foreseeable future [s]he
          will attain the capacity to permit the proceedings to go forward[.]” 18 U.S.C.
          § 4241(d)(1).

     b.   If at any time during Defendant’s initial period of commitment, however, the
          director of the facility determines that Defendant has recovered her
          competency, the director shall file a certificate to that effect promptly with
          the Clerk of this Court. See 18 U.S.C. § 4241(e).

     c.   Defendant shall be given any necessary medications if determined
          appropriate to do so by the medical staff at the facility.

     d.   The examiners shall have access to the Indictment (Doc. 1) and any other
          relevant pleadings in this case, as well as all reports available to the United
          States Probation Office relating to Defendant in the instant case.

    e.    The examiners shall have access to all available medical records on
          Defendant.




SO ORDERED.

ENTER:


                                 /s/
                                 CURTIS L. COLLIER
                                 UNITED STATES DISTRICT JUDGE




                                   2
